NILES, J.—
I am of opinion that this is a case wherein the unknown heirs of Julia Hernán should be made parties, if there is any provision of the law by which it can be done.
When the original bill -was filed, there was no such provision. Since that time, the Act of 1906, was passed, which would allow these unknown heirs of a resident decedent to be brought in, provided the terms of the Act are sufficient to make it apply to a case like this where, before the Act took effect, the time for distribution had already arrived, and there were proceedings actually pending looking to such distribution.
I am of opinion, that the Act does apply to this case, that it will justify proceedings under it wherever, at the date of the Act, or subsequently, there should be a trust fund for distribution in regard to which there is reasonable doubt as to the persons entitled.
T am, however, impressed by the argument of the solicitors representing the claimants, and I think that, under the circumstances, the leave to file the petition, as prayed, should only be granted in such way as to make the new petition have substantially the effect of an amended bill, and prevent all that has been done heretofore in this case by the claimants from becoming nugatory. I will, therefore, rescind the order heretofore passed, but will sign an order granting the same right, but specifying in addition:
1st. That the other parties to the case shall have the option of filing within twenty days, such answers as they may desire, to the new bill or petition; otherwise their petitions shall be taken in lieu of answers.
2nd. That the testimony heretofore taken shall be considered as testimony taken under the new bill or petition.
3rd. That if no new parties come forward in pursuance of the new proceedings the testimony shall be closed within twenty days from the time specified in the order of publication for the appearance of additional claimants.